DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 24 is objected to because of the following informalities:  The term “a” in the phrase “a proximal end of the flexible shaped tip” on lines 3-4 should be replaced with the term “the” since this feature has already been introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 24, newly presented claim 24 recites “the inner shaft” but this phrase lacks proper antecedent basis. It is unclear whether claim 24 is intended to introduce “an inner shaft” or to recite dependence on claim 23 (which introduces this structure). For the sake of examination, the latter is the interpretation applied to the claim. It is suggested to amend claim 24 to recite dependence on claim 23, instead of on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158) in view of Parisi et al. (US Pat 6,648,874).
Re claim 1, Shah discloses a vascular catheter system 80B/90B (Fig 8B/9B; both systems 80B and 90B read on claims 1, 2, 3 and 5; only system 80B reads on claim 8; only system 90B reads on claims 4 and 9) comprising: a flexible main body (the entirety of shaft 54 except for the distal-most 0.8 cm therefore, Fig 8B/9B) which extends along a generally straight longitudinal axis when in a relaxed state (as seen in Fig 8B,9B), the main body having a proximal end (to the left in Fig 8B,9B) and a distal end (to the right in Fig 8B,9B), the main body having a lumen therethrough configured to slidably receive a guidewire (as seen in Fig 11C, wherein 282 is a guidewire); and a flexible shaped tip (86+the distal-most 0.8 cm of shaft 54 or 96+the distal-most 0.8 cm shaft 54, Fig 8B,9B) coupled to the distal end of the main body (as seen in Fig 8B,9B), the shaped tip having a lumen therethrough in communication with the lumen of the main body and configured to slidably receive a guidewire (as seen in Fig 11C, wherein 282 is a guidewire), the shaped tip having at least a portion configured to deviate from the longitudinal axis when in a relaxed state (as seen in Fig 8B/9B; “preformed curve”, Para 35) and configured to move towards alignment with the longitudinal axis when a guidewire is extended through the lumen of the shaped tip (since a guidewire that is more rigid than the shaped tip would result straightening of the shaped tip, this limitation is met), wherein the shaped tip is no longer than 1 cm (Para 35 sets forth that “distal tip 86” and “distal tip 96” are equivalent to “distal tip 52” and that distal tip 52 is “approximately 0.08 inch” which equals 0.2 cm; this plus the distal-most 0.8 cm of shaft 54 result in the “shaped tip” being 1 cm), and comprises at least three sections including a first (the 0.7 cm of shaft 54 extending proximally from the distal-most 0.1 cm of shaft 54, labeled in Fig A below – please note that the designation of the “first section” is not to scale), a second (the distal-most 0.1 cm of shaft 54 + the proximal-most 0.1 cm of “distal tip 86” and “distal tip 96”, labeled in Fig A below – please note that the designation of the “second section” is not to scale) and a third (the distal-most 0.1 cm of “distal tip 86” and “distal tip 96”, labeled in Fig A below – please note that the designation of the “third section” is not to scale) section, the second section being located distally from the first section and the third section being located distally from the second section (as set forth above and seen in Fig A below), the second section comprising a first material (that of shaft 54) having a first durometer (inherent) and a second material (that of “distal tip 86” or “distal tip 96”) having a second durometer (inherent) lower than the first durometer (Para 36, “distal tip 51 or 52 may have a stiffness less than that of proximal portion 54”) (as seen in Fig A below), the second material comprising a polymer and tungsten (Para 34, “polymer” and “a filler comprising tungsten particles”), the first section comprising the first material without the second material with the first material extending from a proximal end of the first section to a distal end of the first section (see the description above that the “first section” comprises only a portion of component 54 and does not include components 86,96; as seen in Fig A below), and the third section comprises the second material without the first material (see the description above that the “third section” comprises only a portion of component 86,96 and does not include component 54; as seen in Fig A below).
Shah does not explicitly disclose that an outer surface of a proximal end of the flexible shaped tip is disposed radially about a distal region of the main body or that the first and second materials extend from a proximal end of the second section to a distal end of the second section.
Parisi, however, teaches a catheter 10 (Fig 1) comprising a flexible main body 12 (seen in Fig 6 but not labeled; labeled in Fig 4) and a flexible shaped tip ( the combination of 55+57, the portion of layer 16 located beneath 55+57, and the portion of reinforcement member 14 located beneath 55+57; comprising the labeled “first section”, “second section” and “third section” of annotated Fig A below; also seen in Fig 6) coupled to a distal end of the main body (as seen in Fig 6) such than an outer surface of a proximal end (within section 70 of Fig 6, formed by the portions of reinforcement member 14 and layer 16 underneath 55) of the flexible shaped tip is disposed radially about a distal region (within section 70 of Fig 6, formed by the portion of layer 12 underneath 55+57) of the main body (as seen in Fig 6), wherein the shaped tip comprises three sections (labeled in annotated Fig A below) comprising a first section (comprising 55 + the corresponding portions of layer 16 and reinforcement member 14, as labeled in annotated Fig A below), a second section (comprising the proximal part of 57 and the corresponding portions of layer 16 and reinforcement member 14, as labeled in annotated Fig A below), and a third section (a distal part of 57 that does not have corresponding portions of layer 16 and reinforcement member 14, as labeled in annotated Fig A below), wherein the second section comprising a first material (the material of layer 16) having a first durometer (“70D”; Col 8, Lines 51-53) and a second material (the material of 57) having a second durometer (“30D”; Col 8, Lines 66-67) lower than the first (a durometer of “30D” is known in the art to be lower than an durometer of “70D”; Col 8, Lines 46-53), the first section comprising the first material without the second material with the first material extending from a proximal end of the first section to a distal end of the first section (as seen in Fig A below), and the third section comprising the second material without the first material (as seen in Fig A below), wherein the first and second materials extend from a proximal end of the second section to a distal end of the section (as seen in in Fig A below) for the purpose of producing a shaft which continues to become more flexible, distally terminating in a soft distal tip (Col 8, Lines 46-50). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah to include the flexible shaped tip such that an outer surface of a proximal end thereof is disposed radially about a distal region of the main body and such that the first and second materials extend from a proximal end of the second section to a distal end of the second section, as taught by Parisi, for the purpose of producing a shaft which continues to become more flexible, distally terminating in a soft distal tip (Col 8, Lines 46-50). Such a modification would result in the second section having the first and second materials overlay one another instead of having them abut one another.

    PNG
    media_image1.png
    1135
    888
    media_image1.png
    Greyscale


Re claim 2, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of at least 30 degrees (as seen in Fig 8B and 9B, both of the portions that deviate extend further than 30 degrees and thus extend “through an angle of at least 30 degrees”; Para 41 says that an angle of 90 degrees (+/- 10 degrees) is reached; Para 42 says that an angle between 160 and 180 degrees (+/- 10 degrees, Para 41) is reached).
Re claim 3, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of between about 60 degrees and about 90 degrees (as seen in Fig 8B and 9B, both of the portions that deviate extend at least 90 degrees and thus extend “through an angle of between about 60 degrees and about 90 degrees”; Para 41 says that an angle of 90 degrees (+/- 10 degrees) is reached; Para 42 says that an angle between 160 and 180 degrees (+/- 10 degrees, Para 41) is reached).
Re claim 4, Shah discloses that the portion of the shaped tip configured to deviate from the longitudinal axis extends through an angle of between about 120 degrees and about 160 degrees (as seen in Fig 9B; Para 42 says that an angle between 160 and 180 degrees (+/- 10 degrees, Para 41) is reached).
Re claim 5, Shah discloses a guidewire 282 (Fig 11C) configured to be received through the main body and the shaped tip to guide a distal end of the shaped tip through torturous vasculature (Para 49).
Re claim 8, Shah discloses that the shaped tip comprises a single bend 816 (Fig 8B; Para 41).
Re claim 9, Shah discloses that the shaped tip comprises at least two bends 916A,916B (Fig 9B; Para 42).  
Re claim 10, Shah (both embodiments of Fig 8B and 9B) discloses that the shaped tip comprises a curved portion 816/916A,916B (Fig 8B/9B) having an inner bend radius (inherent) but is silent as to the size of the inner bend radius; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about 0.10 inches. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner bend radius to be no greater than about 0.10 inches since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  
Re claim 11, Shah (both embodiments of Fig 8B and 9B) discloses that the shaped tip comprises a curved portion 816/916A,916B (Fig 8B/9B) having an inner bend radius (inherent) but is silent to the size of this inner bend radius relative to an outside diameter of the shaped tip; accordingly, Shah does not explicitly disclose that the curved portion has an inner bend radius no greater than about three times an outside diameter of the shaped tip. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the inner bend radius to be no greater than about three times an outside diameter of the shaped tip since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158)/Parisi et al. (US Pat 6,648,874) in view of Leary (US Pat 4,545,390).
Re claim 6, Shah (in both embodiments of Fig 8B and 9B)/Parisi disclose all the claimed features except that a distal region of the guidewire increases in stiffness when moving from its distal end towards its proximal end. Leary, however, teaches a guidewire 10 (Fig 1,2) that has a distal region that increases in stiffness when moving from its distal end toward its proximal end (Col 2, Lines 52-55; Col 5, Lines 59-63) for the purpose of reducing risk of trauma that may be caused by the guidewire (Col 2, Lines 55-57). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include the guidewire such that its distal region increases in stiffness when moving from its distal end towards its proximal end, as taught by Leary, for the purpose of reducing risk of trauma that may be caused by the guidewire (Col 2, Lines 55-57).  

Claims 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158)/Parisi et al. (US Pat 6,648,874) in view of Wakuda et al. (PG PUB 2002/0193820).
Re claim 7, Shah (in both embodiments of Fig 8B and 9B)/Parisi disclose all the claimed features except an inflatable balloon located near the distal end of the main body.  Wakuda, however, teaches a substantially similar catheter system (as seen in Fig 2A) comprising a flexible main body 1 (Fig 1), a flexible shaped tip 10 (Fig 1), and an inflatable balloon 5 (Fig 1) located near the distal end of the main body (as seen in Fig 1,2) for the purpose of expanding constricted portions of blood vessels (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include an inflatable balloon located near the distal end of the main body, as taught by Wakuda, for the purpose of expanding constricted portions of blood vessels (Para 2). 
Re claim 23, Shah (in both embodiments of Fig 8B and 9B)/Parisi disclose all the claimed features except that the main body comprises an inner shaft within and radially spaced from an outer shaft of the main body, the radial spacing between the inner and outer shafts defining an inflation lumen, and the inner shaft extending distally beyond a distal end of the outer shaft.  Wakuda, however, teaches a substantially similar catheter system (as seen in Fig 2A) comprising a flexible shaped tip 10 (Fig 1) and a flexible main body 1 (Fig 1) comprising an inner shaft 3 (Fig 1) within and radially spaced from an outer shaft 4 (Fig 1) of the main body (as seen in Fig 1), the radial spacing between the inner and outer shafts defining an inflation lumen (Para 65; seen with arrow RA therein in Fig 1), and the inner shaft extending distally beyond a distal end of the outer shaft (as seen in Fig 1) for the purpose of providing a structure that can receive and inflate a balloon 5 (Fig 1) so that the catheter system can be used to expand constricted portions of blood vessels (Para 2). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include the main body with an inner shaft and an outer shaft that define an inflation lumen and to include the inner shaft such that it extends distally beyond a distal end of the outer shaft, as taught by Wakuda, for the purpose of providing a structure that can receive and inflate a balloon so that the catheter system can be used to expand constricted portions of blood vessels (Para 2). 
Re claim 24, Shah (in both embodiments of Fig 8B and 9B)/Parisi disclose all the claimed features except that the inner shaft has a length from a proximal end of the inner shaft to a distal end of the inner shaft, wherein the shaped tip is coupled to the distal end of the inner shaft such that the outer surface of a proximal end of the flexible shaped tip is disposed radially about a radially outermost surface of the inner shaft, the radially outermost surface being the radially outermost surface of the inner shaft along the length of the inner shaft. Wakuda, however, teaches a substantially similar catheter system (as seen in Fig 2A) comprising a flexible shaped tip 10 (Fig 1) and a flexible main body 1 (Fig 1) comprising an inner shaft 3 (Fig 1) that has a length from a proximal end of the inner shaft (not shown in Fig 1 but extending to the right) to a distal end of the inner shaft (extending to the left in Fig 1), wherein the shaped tip is coupled to the distal end of the inner shaft such that the outer surface of a proximal end of the flexible shaped tip is disposed radially about a radially outermost surface of the inner shaft, the radially outermost surface being the radially outermost surface of the inner shaft along the length of the inner shaft (as seen in Fig 1) for the purpose of providing a structure that can receive and inflate a balloon 5 (Fig 1) so that the catheter system can be used to expand constricted portions of blood vessels (Para 2).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include the main body with an inner shaft that is coupled to the shaped tip such that the shaped tip is radially about the inner shaft, as taught by Wakuda, for the purpose of providing a structure that can receive and inflate a balloon so that the catheter system can be used to expand constricted portions of blood vessels (Para 2).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (PG PUB 2004/0073158)/Parisi et al. (US Pat 6,648,874) in view of Engelman (WO 2014/008489, previously provided on an Applicant-filed IDS).
Re claim 10, Shah (the embodiment of Fig 8B) discloses that the shaped tip comprises a curved portion 816 (Fig 8B) having an inner bend radius (inherent) but is silent as to the size of the inner bend radius; accordingly, Shah/Parisi does not explicitly disclose that the curved portion has an inner bend radius no greater than about 0.10 inches.  Engelman, however, teaches a shaped tip 16+15 (Fig 4B) having a curved portion 16 (Fig 4B) with an inner bend radius 18 (Fig 4B) no greater than about 0.10 inches (Page 20, Lines 4-5, “5 mm” = 0.19 inch; one of ordinary skill in the art would interpret 0.19 inch to be “about 0.10 inches” since Applicant does not define how much a value can deviate from 0.10 inches and still be “about” 0.10 inches) for the purpose of treating a carotid body (Page 20, Lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include the curved portion with an inner bend radius no greater than about 0.10 inches, as taught by Engelman, for the purpose of treating a carotid body (Page 20, Lines 2-3). 
Re claim 11, Shah (the embodiment of Fig 8B) discloses that the shaped tip comprises a curved portion 816 (Fig 8B) having an inner bend radius (inherent) but is silent to the size of this inner bend radius relative to an outside diameter of the shaped tip; accordingly, Shah/Parisi does not explicitly disclose that the curved portion has an inner bend radius no greater than about three times an outside diameter of the shaped tip. Engelman, however, teaches a shaped tip 16+15 (Fig 4B) having a curved portion 16 (Fig 4B) with an inner bend radius 18 (Fig 4B) no greater than about three times an outside diameter of the shaped tip (Page 19, Lines 31-32 set forth that the shaped tip can be 3 French (1 mm) to 12 French (4 mm) in size and Page 20, Lines 4-5 set forth that the inner bend radius is 5 mm; accordingly, when the shaped tip is 12 French, the inner bend radius of 5 mm is no greater than about three times the outside diameter 4 mm of the shaped tip) for the purpose of treating a carotid body (Page 20, Lines 2-3). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Shah/Parisi to include the curved portion with an inner bend radius no greater than about three times an outside diameter of the shaped tip, as taught by Engelman, for the purpose of treating a carotid body (Page 20, Lines 2-3).

Response to Arguments
Applicant’s arguments filed 8/12/2022 have been considered but are moot in view of the present rejections that utilize a new interpretation of Parisi to read on the amended subject matter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 5,254,107 to Soltesz, US Pat 5,584,821 to Hobbs et al., and US Pat 5,938,653 to Pepin each disclose flexible shaped tips having the three sections claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783